 In the Matter of BEMIS BRO. BAG Co., E3iPLoYirnandTEXTILE WORKERSUNION OF AMERICA, CIO, PETITIONERCase No. 1-R-3334.Decided March 31, 1947Mr. Arnold N. Weeks,of East Pepperell, Mass., for the Employer.Mr. David Jaffe,of New York City, for the Petitioner.Messrs. George W. BrooksandRaymond Leon,both of Boston,Mass., for the AFL.Mr. Warren Lelanad,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Lowell,Massachusetts, on October 18, 1946, before Thomas Ramsey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing theEmployer and the AFL moved to dismiss the proceeding.Forreasons stated hereinafter, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERBemisBro. Bag Co.is a Missouricorporation with its principaloffices in Boston, Massachusetts, and St. Louis,Missouri.The Em-ployer operates approximately 25 plants in various States in theUnited States.This proceeding is concerned only with the Employ-er's plants in East Pepperell and Lowell, Massachusetts.During thepast year, the Employer purchased for use at these plants raw ma-terials valued in excess of $100,000, more than 50 percent of whichwas purchased outside the Commonwealth of Massachusetts.Dur-ing thesameperiod the Employer's production at these plants wasvalued in excess of $150,000, more than 50 percent of which wasshipped outside the Commonwealth.The Employer admits and we find thatit is engagedin commercewithin the meaning of the National Labor Relations Act.73N.L R B,No.6.32 BEMIS BRO.BAG CO.II.THE ORGANIZATIONSINVOLVED33The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Pulp, Sulphite & Paper Mill Workers,herein called the AFL, is a labor organization affiliated with theAmerican Federation of Labor, claiming to represent employees ofthe Employer.III.THE QUESTION CONCERNING REPRESENTATIONIn a consent election held on July 16, 1946, the production andmaintenance employees at the Employer's East Pepperell plantselected the AFL as their bargaining agent.After the election andshortly before August 1, 1946, the Employer opened a new plant atLowell, Massachusetts, approximately 15 miles distant from the EastPepperell plant.Thereafter, on September 24, 1946, the Employerand the AFL executed a 1-year collective bargaining agreement cover-ing, generally, all production and maintenance employees employedby "divisions of Bemis Bro. Bag Co., administered from Chapel Hill,East Pepperell, Massachusetts."Shortly before September 5, 1946,the Petitioner apprised the Employer that it represented a majorityof the employees at the Lowell plant and requested recognition astheir bargaining representative.On September 5, 1946, the Petitionerfiled its petition in the instant case.The Employer and the AFL assert that their contract applies tothe Lowell operations as well as to the East Pepperell plant; theycontend, therefore,°that this contract is a bar to the present proceeding.We do not agree. The Lowell plant was not in existence at the timeof the consent election and the employees employed there had noopportunity to participate in the selection of a bargaining representa-tive.There is no basis in the prior election, therefore, for extendingcoverage of the contract to the Lowell operations. Inasmuch as thecontract was executed after the petition was filed, we find that it isnot a bar to a current determination of representatives at the Lowellplant.,IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit comprised of employees at the Employ-er's Lowell plant.The Employer and the AFL, on the other hand,contend that the employees at the East Pepperell and Lowell plantstogether constitute a single appropriate unit.Whether the unit be on1SeeMatter of Radio Corporation of America,RCA Victor Division,66 N L R B 162. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDa single-plant or a two-plant basis, the parties agree, however, that theappropriate unit should include all production and maintenance em-ployees except for office and clerical employees and all supervisorypersonnel.2There are approximately 200 employees at the Employer's EastPepperell plant, and approximately 60 employees at the Lowell plant.These plants are functionally integrated, the Lowell plant being en-gaged in finishing the products of the East Pepperell plant.The rec-ord also shows a similarity of skills of the employees of both plants,and that the Employer applies a uniform personnel policy to bothgroups.This operational and personnel relationship between the 2plants would warrant establishing a unit comprised of the personnelof both plants.On the other hand, the plants are 15 miles apart and, so far as therecord shows, there is practically no personnel interchange betweenthem.Under these circumstances, a unit confined to the employees ofthe Lowell plant would also be feasible.In view of the foregoing, we believe that the determination of theproper unit should depend, in part, upon the desires of the employeesthemselves.We shall, therefore, make no final determination of theappropriate unit at this time, but shall direct that an election be heldamong the aforesaid employees in the Lowell plant to determine theirdesires- respecting this matter. If a majority of these employees selectthe Petitioner as their bargaining representative, they will be taken tohave indicated their desire to constitute a separate appropriate unit. If,however, they select the AFL, they will be taken to have indicated theirdesire to constitute, together with the East Peplerell employees, atwo-plant bargaining unit.We shall direct that an election be conducted by secret ballot amongemployees in the following voting group who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction : all production and maintenance employees 3 at theEmployer's Lowell, Massachusetts, plant, excluding office and clericalemployees, the foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.'There is a dispute as to the status of JohnMarconi,whom the Petitioner would excludeas a supervisory employeeMarconiinstructs employees in machine operations and assignswork to them,he also sets up and fixes machinesSo far as the record shows, Marconi is notenipon'ered to change or recommend changes in the status of employees . nor does he pos-sessany of theindicia of authority within the customary definition of supervisory per-sonnelAccordingly,we find that Maiconi is not a supervisory employee and we shall,therefore,include him in the voting group herein established.3 Including John Marconi BEMIS BRO. BAG CO.DIRECTION OF ELECTION 435As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bemis Bro. Bag Co., Lowell,Massachusetts, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting unit described in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid otf, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby TextileWorkers Union of America, CIO, or by InternationalBrotherhood of Pulp, Sulphite & Paper Mill Workers, AFL, for thepurposes of collective bargaining, or by neither.CIIAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.4Any participant in the election herein may,upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.